865 F.2d 1268
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Larry JAMES, Plaintiff-Appellant,v.Al C. PARKE, William L. Adams, B. Adams, W. Kilgore, KarenDefew, Defendants-Appellees.Johnny Melvin HOLLAND, Plaintiff-Appellant,v.David H. BLAND, C. Walker, R. Hendricks, W. Henderson, JohnThomas, N. Aldridge, Defendants-Appellees.Larry RIGGSBEE, Plaintiff-Appellant,v.George Wilson, Al C. Parke, C. Holt, B. Adams, H. Barnett,Ed G. Gray, Defendants-Appellees.
No. 88-5591, 88-5643, 88-5644
United States Court of Appeals, Sixth Circuit.
Jan. 3, 1989.

1
Before MILBURN and ALAN E. NORRIS, Circuit Judges, and RICHARD SUHRHEINRICH, District Judge.*

ORDER

2
These cases have been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and records, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
These appeals were taken from separate district court judgments and consolidated on appeal because they involve a common issue of law, namely, the applicability of Higley v. Michigan Dep't of Corrections, 835 F.2d 623 (6th Cir.1987).  Plaintiffs are incarcerated in Kentucky and filed separate civil rights actions under 42 U.S.C. Sec. 1983.  Each case was ultimately dismissed as untimely and the instant appeals followed.  The parties have briefed the issues, plaintiffs proceeding pro se.


4
Upon consideration, we find the complaints were correctly dismissed.  Section 1983 claims arising in Kentucky are subject to a one year statute of limitations.   McSurely v. Hutchison, 823 F.2d 1002, 1005 (6th Cir.1987), cert. denied, 108 S.Ct. 1107 (1988).  The records before us reflect all plaintiffs caused their complaints to be filed beyond this one year period from the date the alleged injuries occurred.  The district courts were correct in holding, as we have previously held, that the holding of Higley negates plaintiffs' contentions that their respective imprisonments operated to toll the running of the limitations period.


5
Accordingly, the district court judgments on appeal are affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Richard F. Suhrheinrich, U.S. District Judge for the Eastern District of Michigan, sitting by designation